Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 13-14, and 19-20 are rejected under 35 U.S.C. 102(a) (1)/102(a) (2) as being anticipated by Han et al. (US 2018/0301787, hereby refereed as Han). 
Regarding claim 1, 
Han discloses;
A portable electronic device, comprising (figure 5B-1 and 5B-2): 
a housing having a peripheral conductive wall and having opposing first and second ends (the peripheral wall in 5B-1 and 5B-2 or element 104B of housing 100B, see paragraph [0064]); 

a second antenna resonating element formed from the peripheral conductive wall, and having a first end at the second dielectric-filled opening in the housing and a second end at a third dielectric-filled opening in the housing (in figure 5B-1, antenna 105B in the right side corner which has one end connected to slot 112B and another end connected to slot 116B with insulating material 140B. The Examiner deem the air/space in the slot 112B as dielectric material); 
a third antenna resonating element formed from the peripheral conductive wall, and having a first end at a fourth dielectric-filled opening in the housing and a second end at a fifth dielectric-filled opening in the housing (in figure 5B-2, antenna 105B in the left side corner which has one end connected to slot 112B and another end connected to slot 116B with insulating material 140B. The Examiner deem the air/space in the slot as dielectric material); 
a fourth antenna resonating element formed from the peripheral conductive wall, and having a first end at the fifth dielectric-filled opening in the housing and a second end at a sixth dielectric-filled opening in the housing (in figure 5B-2, antenna 111B in the right side corner which has one end connected to slot 112B and another end connected to slot 119B. The Examiner deem the air/space in the slot as dielectric material); and 


Regarding claim 2,
Han discloses (figure 5B-1);
An antenna ground (ground 156B); a first antenna feed (feed 155B) coupled between the antenna ground and the first antenna resonating element (antenna 111B); and a second antenna feed (feed 151B) coupled between the antenna ground (ground 152B) and the second antenna resonating element (antenna 105B in the right side corner).

Regarding claim 13,
Han discloses (figures 5B-1 and 5B-2);
Wherein the housing has first and second parallel sides with a first length and third and fourth sides perpendicular to the first and second sides with a second length that is less than the first length (see figure 5, housing of the device with two longer sides and two shorter sides which forming a rectangular shaped housing), the second dielectric filled opening is in the third side, and the fifth dielectric filled opening is in the fourth side (the dielectric openings in the top and bottom shorter sides).

Regarding claim 14,
Han discloses (figures 5B-1 and 5B-2);
Wherein the first and fourth dielectric filled openings are in the first side and the third and sixth dielectric filled openings are in the second side (the dielectric openings in the first and second longer sides).

Regarding claim 19,
Han discloses;
An electronic device, comprising (figures 5B-1 and 5B-2): 
a housing having peripheral conductive structures and having a rectangular periphery with first and second corners at a first end of the housing and third and fourth corners at a second end of the housing (the peripheral wall in figures 5B-1 and 5B-2 or element 104B of housing 100B, see paragraph [0064]);
a first antenna element at the first corner having first and second opposing ends that each terminate at dielectric material in the rectangular periphery at the first end of the housing (in figure 5B-1, antenna 111B which has one end connected to slot 119B and another end connected to slot 112B. The Examiner deem the air/space in the slot as dielectric material); 
a second antenna element at the second corner having first and second opposing ends that each terminate at dielectric material in the rectangular periphery at the first end of the housing (in figure 5B-1, antenna 105B in the right side corner which has one end connected to slot 112B and another end connected to slot 116B with 
a third antenna element at the third corner having first and second opposing ends that each terminate at dielectric material in the rectangular periphery at the second end of the housing (in figure 5B-2, antenna 105B in the left side corner which has one end connected to slot 112B and another end connected to slot 116B with insulating material 140B. The Examiner deem the air/space in the slot as dielectric material); and 
a fourth antenna element at the fourth corner having first and second opposing ends that each terminate at dielectric material in the rectangular periphery at the second end of the housing (in figure 5B-2, antenna 111B in the right side corner which has one end connected to slot 112B and another end connected to slot 119B. The Examiner deem the air/space in the slot as dielectric material).

Regarding claim 20,
Han discloses;
Wherein dielectric material in the rectangular periphery extends from the first end of the first antenna to the first end of the second antenna and from the first end of the third antenna to the first end of the fourth antenna (see figures 5B-1 and 5B-2, the dielectric material in slot 112B between both left and right antennas in both figures. The dielectric material in slot 119B in both top and bottom antennas. The dielectric material 140B in slot 116B between top and bottom antennas).


Allowable Subject Matter
Claims 15-18 are allowed.
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845